October 20, 2006


Justice Robert Harrison Pemberton
Third Court of Appeals
P. O. Box 12547
Austin, TX 78711


Mr. Jerry L. Beane
Andrews Kurth LLP
1717 Main Street, Suite 3700
Dallas, TX 75201


Mr. Thomas M. Stanley
Law Office of Thomas M. Stanley
808 Travis, Suite 2005
Houston, TX 77002-5769


Mr. C. Cary Patterson
Nix Law Firm
P.O. Box 679
Daingerfield, TX 75638
Mr. David Ray McAtee
Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue, Suite 4100
Dallas, TX 75201-3789


Ms. Kay Lynn Brumbaugh
Andrews Kurth LLP
1717 Main Street, Suite 3700
Dallas, TX 75201


Mr. Warren W. Harris
Bracewell & Giuliani, LLP
711 Louisiana Street, Suite 2300
Houston, TX 77002-2781


Mr. John J. Park Jr.
Office of the Attorney General
11 South Union Street
Montgomery, AL 36130

RE:   Case Number:  03-0737
      Court of Appeals Number:  06-01-00120-CV
      Trial Court Number:  17,569


Style:      THE COCA-COLA COMPANY, ET AL.
      v.
      HARMAR BOTTLING COMPANY, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.




                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Linda Rogers|
|   |                |
|   |Mrs. Gwen Oney  |
|   |Mr. David M.    |
|   |Gunn            |